Citation Nr: 1755551	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-13 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals, fracture, left wrist, postoperative, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for bursitis, left elbow, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for residuals, sternal and thoracic spine injury, rated as 10 percent disabling prior to April 6, 2011; and rated as 20 percent disabling effective April 6, 2011.

5.  Entitlement to an increased rating for status post injury, right ankle, with degenerative joint disease, currently rated as 10 percent disabling.

6.  Entitlement to an increased rating for residuals, fracture, left 5th and 6th ribs, currently rated as noncompensably disabling.

7.  Entitlement to an increased rating for tinea pedis, currently rated as noncompensably disabling.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to November 1988, and from August 1990 to February 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in August 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 

In May 2015, the Board issued a decision denying the issue of entitlement to service connection for an acquired psychiatric disability to include PTSD.  In September 2016, pursuant to a Joint Motion for Remand (JMR), the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  

The remaining issues on appeal were remanded by the Board in May 2015.

The RO issued a February 2016 rating decision in which it granted service connection for residuals, sternal and thoracic spine injury.  The Veteran was already service connected for this disability, and a claim for a rating in excess of 10 percent was already on appeal.  In the February 2016 rating decision, the RO granted a 20 percent rating effective April 6, 2011 using Diagnostic Code 5237 (the disability was previously rated under Diagnostic Code 5291).  Consequently, there are two distinct time periods to consider in the instant decision.   

In addition to granting service connection for residuals, sternal and thoracic spine injury under a different diagnostic code, the February 2016 rating decision also granted service connection for radiculopathy of the left and right lower extremities (sciatic nerves).  In February 2017, the Veteran submitted a notice of disagreement with that determination.  While an appeal has not been perfected on this issue, it is part and parcel with the spine claim and will be considered as a component of that issue.

The issues of entitlement to increased ratings for disabilities to the left wrist,
left elbow, sternal and thoracic spine, right ankle, left 5th and 6th ribs, and feet (tinea pedis), as well as the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

It is at least as likely as not that the Veteran's PTSD symptoms are due to traumas experienced during service.  


CONCLUSION OF LAW

The criteria for an award of service connection for an acquired psychiatric disability, manifested by PTSD symptoms and major depression, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999). 

If there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Just because a physician or other health professional accepted appellant's description of his service experiences as credible and diagnosed appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

The regulations pertaining to PTSD were amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor. Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

Turning to the evidence of record, outpatient treatment reports reflect that in December 2001, the Veteran sought evaluation for depression and PTSD.  He stated that he has been depressed since getting involved in the Persian Gulf War in December 1990.  He reported that he was afraid he was going to die.  He also reported that he suffered several injuries while in the war.  He attributed several of his symptoms to his pain.  He scored a 17 on the PHQ-9, suggesting a moderate depression.  He stated that on more than half of the days of the last two weeks, he felt depressed, lack of interest, poor appetite, guilt, insomnia, and fatigue.  He reported that he was unable to sleep because of dreams and nightmares. He described waking up due to extreme fear with resultant shortness of breath.  He stated that he felt guilty for things he did during the war.  He stated that he and his peers routinely beat hostages.  He also stated that while in the Persian Gulf, he suffered traumatic experiences in which he believed his life to be at risk.  He reported nightmares every two nights that consisted of faceless people that were trying to get him.  Also during service, he was involved in a bus accident in which the driver died.  He also described several situations in which he had to bury body parts and see victims of friendly fire.  The examiner stated that "[T]he patient is felt by the Mental Health staff to be suffering from a major depressive disorder, and he will be treated accordingly.  He does not meet criteria for a diagnosis of PTSD at this time."  (VBMS, 5/29/02, p. 31-36).

In January 2002, the Veteran sought treatment for depression and PTSD.  He reported difficulty functioning and dealing with neighborhood issues.  He stated that in 1997 or 1998, he was beaten up and left for dead.  He stated that the people who did it think that he is weak; and they keep fighting him (VBMS, 5/29/02, p. 22-24).

A February 2002 report reflects that the Veteran had difficulty concentrating on things, nightmares, low energy, depressed mood, and occasionally suicidal ideation.  He also had some homicidal ideation towards an unnamed person who shot his cousin.  The examiner noted that the Veteran endorsed numerous symptoms of PTSD including foreshortened sense of future, hypervigilance, nightmares, intrusive recollections, heightened suspicion of people, and an inability to "open up to anyone."  The examiner noted that these symptoms would need to be explored; and she noted that a diagnosis of PTSD could alter the prescribed treatment (VBMS, 5/29/02, p. 16-17).

In March 2002, the Veteran sought treatment with a history of severe major depressive disorder without psychotic features (VBMS 6/20/05, p. 3).  He reported that he was depressed and that he was "hurting all over my body."  He was also upset over his cousin's murder one week prior.  He reported that he got easily agitated, saying that with his family problems and bad finances, "I can't live my life like this, I can't do anything, I'm tired of all this."  He reported that the pain medication has not been able to control his discomfort.  There was no mention of any in-service stressors.   

In November 2002, the Veteran reported that his mood was depressed and that he occasionally felt that he could not cope with his problems (VBMS 6/29/11, p. 3).  In December 2003 the Veteran presented with complaints of socioeconomic problems due to unemployment.  He felt depressed and frustrated (VBMS 6/29/11, pgs. 4-5).  A July 2005 treatment report reflects that the Veteran reporting problems initiating sleep, and nightmares (VBMS 6/29/11, pgs. 6-9).  He also reported thinking about military experiences such as friends being killed, burying body parts, "hearing military communications" (which was his job).  He reported that bombs blew up in camp and that he was afraid that he would be killed.  He stated that a sergeant freaked out and everybody panicked.  The Veteran reported that he had previous psychiatric treatment for a major depressive disorder, following the murder of his cousin.  The past medical history reflected that during hospitalization, the Veteran endorsed numerous symptoms of PTSD.  The examiner diagnosed the Veteran with PTSD, Major Depressive Disorder, and cannabis abuse.  

The Veteran underwent a VA examination in August 2003 (VBMS, 8/13/03).  The claims file was not available for review.  The Veteran stated that he did not have any mental health problems, but he did report anxiety and depression.  He stated that he was frustrated in his efforts to find a job and said that that gets him "down at times."  He reported sleep impairment characterized by early awakening and nightmares.  He said he was mildly depressed, but not every day.  The depression dated back to 1991.  No stressors were mentioned.  

A June 2008 outpatient treatment report reflects that the Veteran was examined as part of an overall Interdisciplinary Team assessment for admission into the PTSD program (VBMS 6/29/11, pgs. 12-14).  The Veteran reported a remote history of alcohol abuse with no problematic current use.  He reported that he drank heavily while in the service in the 1990s; and that he received 2 DWIs.  The Veteran was evaluated via a brief interview, the Montreal Cognitive Assessment, Life Stressor Checklist; PTSD Checklist (PCL-S), a learning preference inventory (LS-MPI), and the Burns Depression Checklist.  

The Veteran reported that his primary stressor was a serious bus accident that occurred during the Gulf War.  He stated that he was also in an encampment that sustained a missile attack.  Other life stressors included a natural disaster, a non sexual assault by a family member, and a non sexual assault by a stranger.  

The examiner noted that the stressors and symptom frequency were based primarily on Veteran's self-report; and that documentation of stressors via other sources was not available at the time of this report.  However, the examiner noted that the current reports of stressors were consistent with previous records and assessments. The Veteran's total score on the PCL-S was a 59.  The examiner noted that scores 50 and over have been found to be good predictors PTSD.  The examiner found that, per data and self-report, the Veteran met the reexperiencing, avoidance, and arousal criteria for PTSD.  He reported feelings of helplessness and that his life was in danger.  He reported being wounded and also reported seeing others wounded and killed.
 
Upon examination, the examiner noted that avoidance symptoms appeared to be slightly more intense than arousal and reexperiencing symptoms.  Extreme reexperiencing symptoms included intrusive recollections, nightmares, and flashbacks.  Extreme avoidance symptoms included loss of interest, feeling isolated from other people, avoidance of things/situations that could be stressor reminders, foreshortened sense of future, and emotional numbing.  Extreme arousal symptoms consisted of hypervigilance.  The Veteran's response to a brief depression screen was consistent with a moderate level of depression symptoms.  Symptoms reported as extremely bothersome were discouragement and sleep changes.  He denied problems with feelings of inferiority.  The examiner diagnosed the Veteran with chronic PTSD.  

In July 2010, the Veteran was once again examined as part of an overall Interdisciplinary Team assessment for admission into the PTSD program (VBMS 6/29/11, pgs. 25-27).  He denied a history of alcohol or substance abuse and denied usage of either.  The Veteran was examined via a brief interview, the Cognitive Capacity Screener, Life Stressor Checklist; PTSD Checklist (PCL-S), a learning preference inventory (LS-MPI), and the Burns Depression Checklist.  

The Veteran stated that his primary stressor was a bomb explosion.  He stated that a bomb exploded in his unit, blowing up several people and splattering body parts all over.  Once again, stressors and symptom frequency were based primarily on Veteran's self-report.  Documentation of stressors via other sources was not available at the time of this report.  The examiner noted that reports of stressors were consistent with previous records and assessments.

Upon examination, the Veteran achieved a total score of 54 on the PCL.  The examiner noted that scores 50 and over have been found to be good predictors of the PTSD diagnosis.  Per data and self-report, the Veteran met the re-experiencing, avoidance, and arousal criteria for PTSD.  He endorsed witnessing others being physically injured and dying, thinking his life and others' were in danger, feeling helpless, and responding with horror due to his salient trauma.  Extreme reexperiencing symptoms included intrusive thoughts/memories/images and emotional reaction to triggers.  Extreme avoidance symptoms included avoiding situations/activities/people that reminded of the trauma and loss of interest in previously enjoyable activities.  Extreme arousal symptoms included sleep difficulty and hyperarousal.  The Veteran's response to a brief depression screen was consistent with moderate depression with loss of motivation, appetite changes and concerns about health.  The examiner diagnosed chronic PTSD.   

In August 2010, the Veteran was "put out" of the PTSD program due to nonparticipation; he believes this was due to prejudice (VBMS 6/29/11, pgs. 28-30).  He was diagnosed with PTSD and an adjustment disorder.  He reported anxiety, depressed mood, and PTSD due to health and situational stressors. 

A September 2010 outpatient treatment report reflects that the Veteran underwent an evaluation to enter Veterans Treatment Court in Lonoke County (VBMS 6/29/11, pgs. 36-42).  The Veteran had charges of battery, and probation revocation for prior charges of possession of a controlled substance (cocaine).  The Veteran reported that he had PTSD related to his experiences in the first Gulf War.  He stated that he was attached to a combat hospital which was hit by SCUD missiles.  He also reported being involved in a bus accident in a convoy in which he believed that he would die.  He reported that since that time, he has difficulty dealing with people, "'terrible sleep and depressed mood.  He reported experiencing nightmares about war experiences twice per week.  He reported going into a panic phase (fearful ness and hypervigilance) whenever he heard loud noises.  He stated that he avoided talking to family about wartime experiences, although he kept up with current wartime coverage and could watch war movies.  He had trouble with alcohol while in Army including Article 15 for alcohol related charge.  He stated that if you didn't get an Article 15 Disciplinary charge, "you weren't soldiering."  

The Veteran stated that his most significant problem was chronic pain, which made him "feel like [he] could just snap and go off on people."  In the past, this led him to obtain prescription narcotics from multiple providers in and out of the VA.  He was apparently charged with possession of a controlled substance after police learned of his "doctor shopping."  He reported that he was kicked out of PTSD program due to an allegation that he had attempted to buy prescription narcotics from another Veteran.  He also stated that he many of his interpersonal problems were caused by other people's prejudice.  

When the examiner reviewed psychiatric symptoms, the Veteran answered "yes" to all symptoms, but he could not give specifics of when he had panic attacks
("but I know I had them.") or manic episode ("I know I had it but I can't remember.")  The examiner was skeptical of whether he actually experienced these symptoms.  

In giving his assessment, the examiner noted that the Veteran endorsed symptoms consistent with PTSD and with depressive disorder.  However, the examiner noted that much of the Veteran's symptomatology was impacted by his antisocial personality traits and borderline personality traits.  The examiner diagnosed the Veteran with PTSD, provisional; depressive disorder not otherwise specified; alcohol abuse; and, a personality disorder.

In a September 2010 statement, the Veteran's stressors consisted of burying body part; a bomb exploding in his camp in approximately February 1991 (people were killed); and a Scud attack on his unit (in which a Sergeant in his unit had panic attacks due to the nerve gas).  

The Veteran underwent a VA examination in November 2010.  The examiner reviewed the claims file in conjunction with the examination.  When asked about most stressful situations he encountered while in the Gulf Wars, the Veteran stated that he was stationed near Dahuron, but was sent into the desert for three to four days.  After being sent into the desert, missiles hit Dahuron where he had
been stationed.  It was unclear if the Veteran was in or near Dahuron when it was hit, or if it got hit while he was off in the desert.  He reported another stressor in which he had to bury body parts of people who had limbs amputated.  Finally, he described a bus accident in which his bus hit a Low-boy trailer that was in front of them.  He reported that the driver had dozed off was killed in this accident.

The Veteran reported that he had sleep difficulties and generally got four to five hours of sleep per night.  He reported that he got up frequently because of nocturia.  He reported that two to three times per week, he had nightmares.  Most recently, he had a nightmare two nights earlier in which his friend's legs got blown off.  She was such a close friend that the Veteran found the dream very upsetting; however, the Veteran could not remember her name.  The examiner re-visited the subject later and the Veteran believed it to be Cindy.  

The Veteran reported that he had few hobbies anymore, and that he primarily spent his day watching TV or reading the bible.  He reported that his last drug use was in 2003, and it was marijuana.  When questioned regarding alcohol use, he reported that he had an occasional beer.  The examiner noted that a November 1, 2010 examination report noted recent heavy alcohol use.  The Veteran did not describe any episodes of hypervigilance.  There was no exaggerated startle response, and the Veteran did not describe any avoidance behaviors.

The examiner noted that the Veteran reported some symptoms that would be consistent with PTSD.  However, the full criteria were not met during the examination.  The examiner also noted significant discrepancies in reports throughout the claims file, specifically with regards to stressors.  For example, in 2005 the Veteran's PTSD symptoms were related to the murder of his cousin.  The examiner stated that it was "simply impossible for a diagnosis of posttraumatic stress disorder at this time, giving the discrepancies and lack of meeting criteria in all areas."  She stated that frequency, severity and duration symptoms were not relevant and criteria were not met for a diagnosis at this time.  The examiner found no evidence of other psychiatric disorders except polysubstance dependence, possibly in early remission and likely Axis II diagnosis.   

The Veteran submitted a January 2017 psychological report from Dr. E.E.M.  Dr. E.E.M. stated that he reviewed all 1781 pages of the Veteran's claims file and conducted a one hour examination with the Veteran.  After thoroughly summarizing the claims file, Dr. E.E.M. took issue with the November 2010 VA examination report.  He stated that the VA examiner did not state how the Veteran's symptoms failed to meet the established criteria for PTSD.  He also stated that there have been reports that suggest that the Veteran's psychiatric symptoms are due to the death of his cousin.  Dr. E.E.M. stated that such a conclusion is an overstatement of the impact of that event.  He stated that the cousin's death may have aggravated the Veteran's symptoms, but that the cause of the symptoms was more likely than not the trauma he experienced in service.  He diagnosed the Veteran with PTSD and major depressive disorder.

Analysis

Following review of the above evidence, the Board finds sufficient evidence to establish PTSD.  In this regard, it is noted that if PTSD is diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  While other evidence of record, if sufficiently probative, can outweigh a finding of diagnosis, here the evidence is deemed at least in equipoise on this point.  

Moreover, with regard to the etiology of the Veteran's psychiatric symptoms, the evidence is in relative equipoise.  The Board notes that when the Veteran first sought treatment (in December 2001), he reported that he has been depressed since serving in the Persian Gulf War.  He stated that he was afraid he was going to die.  He stated that he felt guilty for things he did during the war (including beating hostages).  He reported traumatic experiences such as being in a bus wreck in which the driver dies; burying body parts of victims; and seeing victims of friendly fire.  

The Board acknowledges that in the succeeding months, the Veteran reported post service stressors.  Many of these, however, followed his onset of symptoms, reported to be 1991.  Overall, then continuity of symptomatology back to service has been shown.

Again, the November 2010 VA examiner found that there was no evidence psychiatric disorders except polysubstance dependence, possibly in early remission.  This is contradicted by clinical records and by a January 2017 letter from a private psychologist.  This letter demonstrated familiarity with the evidence of record and with the Veteran's prior medical history.  As such, it is deemed at least as probative as the VA examiner's opinion.  Accordingly, the Board finds that the evidence is at least in equipoise and once again notes that more often than not, the Veteran's psychiatric symptoms are attributable to service.  

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Board notes that an RO letter dated August 2010 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.


ORDER

Service connection for an acquired psychiatric disability, manifested by PTSD symptoms and major depression, is granted.


REMAND

Increased Ratings

The Veteran's increased rating claims were remanded so that the Veteran could be afforded new VA examinations.  He underwent such VA examinations in October 2015.  The Veteran's representative has argued that the examinations are inadequate because the examiner did not review the claims file.  The Board notes that although the examiner stated that he did not review the hard copy of the claims file, he did indicate that he reviewed the Veteran's electronic folder (e-folder) on either VBMS or Virtual VA.  The Board notes that the term "claims file" consists of the Veteran's medical records, correspondences, lay statements, procedural history, etc.  When these documents have been incorporated into an electronic format, the examiner has sufficiently complied with the instructions if he/she indicates that he/she has reviewed the Veteran's e-file.  

However, in this case, the Board finds the examination reports to be inadequate because the examiner failed to address the symptoms raised by the Veteran.  

In its May 2015 remand, the Board pointed out that the Veteran reported flare-ups in his left wrist, thoracic spine, and right ankle (that occurred 1-2 times per week, once per week, and 2-3 times per week respectively) (VBMS, 9/22/14, Hearing Transcript, pgs. 15, 18, 9).  With regard to these disabilities, the VA examiner either failed to address the issue of flare-ups, or stated that the Veteran did not report any such flare-ups.  

With respect to the Veteran's left elbow disability, the Board pointed out that Veteran testified that he wears a brace or a sleeve (VBMS, 9/22/14, Hearing Transcript, p.11).  The Board also pointed out that the March 2010 VA examiner stated that the Veteran does not use a brace for it.  The October 2015 VA examiner was the same as the March 2010 VA examiner.  In his October 2015 examination report, the examiner once again responded "no" to the question of whether the Veteran uses any assistive devices (despite the Veteran's testimony to the contrary).  

Regarding the Veteran's tinea pedis, the Veteran testified that he treats it with topical creams and that he cannot work because he does not like to wear shoes (VBMS, 9/22/14, Hearing Transcript, pgs. 3-5).  The March 2010 VA examiner stated that the Veteran was not treating the disability with cream.  In his December 2015 report, the examiner once again repeated that the Veteran was not treating his skin disability with oral or topical medications in the past 12 months.

With regard to the Veteran's 5th and 6th ribs, the Board pointed out that the Veteran testified that that he is unable to take deep breaths (VBMS, 9/22/14, Hearing Transcript, p. 7).  The October 2015 VA examiner failed to acknowledge the reported symptoms or address how they impact the Veteran's functionality.  

In short, the Board, in its May 2015 Remand, the Board instructed that "The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion."  In this case, the Veteran symptoms, as reported at his Board hearing, were not considered by the October 2015 VA examiner.  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Consequently, the claims must be remanded for another examination.  

TDIU

The Veteran's claim for a TDIU is dependent on whether his service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issue of whether increased ratings are warranted for the Veteran's service connected disabilities.     
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA dermatologic examination, by someone other than the December 2015 VA examiner, for the purpose of determining the current severity of the Veteran's tinea pedis.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports, including testimony that he treats his disability with topical creams and that he cannot work because he does not like to wear shoes, must be considered in formulating the requested opinion.  

2.  The RO should schedule the Veteran for a VA orthopedic examination, by someone other than the October 2015 VA examiner, for the purpose of determining the current severity of the disabilities to his left wrist, left elbow, thoracic spine injury, right ankle, left 5th and 6th ribs.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.  

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain. If a response cannot be provided, the examiner must explain why.  Simply being unable to observe a flare-up is an insufficient basis for declining to estimate its functional impact.  

The examiner is advised that the Veteran has testified that he experiences flare-ups in his left wrist, thoracic spine, and right ankle (that occur 1-2 times per week, once per week, and 2-3 times per week respectively).  He has testified that he wears a brace or sleeve on his left elbow; and that the disability to his ribs causes him to be unable to take deep breaths.  The Veteran is competent to report these injuries and symptoms.  These reports must be considered in formulating the requested opinion.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


